tax exempt and government entities department of the treasury internal_revenue_service washington d c a may uniform issue list set cyp ka ty legend individual a brokerage firm b ira x ‘ amount d date m dear this is in response to your ruling_request dated date supplement by correspondence dated date and date for a waiver of the 60-day rollover requirement in sec_408 of the internal_revenue_code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested individual a maintained ira x at brokerage firm b individual a took a distribution from ira x of amount d on date m individual a received no information from the broker at brokerage firm b with respect to the 60-day rollover requirement and had believed page amount b could be rolled over within days before the expiration of days individual a was told by another broker at brokerage firm b that he could not rollover amount d to an ira because the 60-day rollover period had passed attained prior to individual a as a result of the lack of accurate information individual a did not redeposit amount d into an ira within days of date m instead individual a deposited amount d in a personal account with the broker individual a made no rollovers from an ira within the one year period prior to date m based on the above facts and representations you request a ruling that the service waive the 60-day rollover requirement because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which’the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 page sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_401 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty ‘disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed and the time elapsed since the distribution occurred information presented demonstrates that individual a was not supplied with information by brokerage firm b regarding the 60-day rollover requirement as a result amount d was deposited in a non-ira account therefore pursuant to sec_408 d of the code the service hereby waives the 60-day rollover requirement with respect to amount d less the required distributions for and described below pursuant to sec_408 of the code individual a is granted a period of days from the date_of_issuance of this ruling letter to contribute amount d in cash less the required distributions for and described below to an ira provided all other requirements of sec_408 of the code are otherwise satisfied except the 60-day requirement if these conditions are satisfied amount d less the required distributions for and described below will be considered a rollover_contribution within the meaning of sec_408 of the code it has been represented that individual a attained age prior to thus individual a had a code sec_401 required_distribution for calendar_year sec_2002 and the calendar_year over into an ira required distributions may not be rolled _ and no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions please contact at sincerely yours ie ctl yer donzel h littlejohn manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
